ROBERT L. BLAND, Judge,
dissenting.
I am sure that I would much prefer to act in concert with my colleagues than to record my dissent from their determination of a claim. However, because of the manner in which this claim has been filed and prosecuted in the court of claims and because the court has been restricted to the views of the adjutant general and the attorney general without any independent investigation by the court of claims of the real merit of the claim, I respectfully record my dissent to the majority opinion and the determination therein made. I also refer to my dissenting statement in claims No. 755-756-757-758-759, Milkint et als v. State Road Commission, determined at the present term of the court, and to my dissent in claim No. 760-S Andrews v. Adjutant General. (Reported elsewhere in this volume).